Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-2 are objected to because of the following informalities:  process steps which are the improvement to the steps recited in the preamble are not positively recited (MPEP 608.01(m)).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the step of controlling the illuminance such as for example the step described in the present Specification in para. 0076).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okabe (US 2012/0037894 A1) in view of Nanno et al (US 2017/0229680 A1)(“Nanno”).
Okabe discloses a method of  forming by ink-jet printing (para. 0110) an organic electroluminescent element (Abstract) which includes forming an anode 2, a luminescent layer 5, and a cathode 9, the light emission layer on the anode, and forming the  cathode on the light emission layer (para. 0135 and Fig. 1), the method of forming is an ink-jet method.   Okabe  also discloses controlling the wavelength (para. 0114-0115), which is a disclosure of adjusting the color temperature, as is well known in the art that the wavelength range affects the color temperature.
Okabe does not explicitly state the disclosed range of wave lengths for the step before the second electrode forming.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Nanno with the method disclosed by Okabe in order to obtain the benefit disclosed by Nanno of the ink not degrading.
Re claim 3:  The combination of Okabe and Nanno discloses :  Okabe discloses a method of  forming by ink-jet printing (para. 0110) an organic electroluminescent element (Abstract) which includes forming an anode 2, a luminescent layer 5, and a cathode 9, the light emission layer on the anode, and forming the  cathode on the light emission layer (para. 0135 and Fig. 1), the method of forming is an ink-jet method.   Okabe  also discloses controlling the wavelength (para. 0114-0115), which is a disclosure of adjusting the color temperature, as is well known in the art that the wavelength range affects the color temperature.
Okabe does not explicitly state the disclosed range of wave lengths for the step before the second electrode forming.
Nanno, in the same field of endeavor of organic light emitting device manufacture (Abstract), discloses that ink for the light emitting layer degrades when exposed to light with a wavelength range below a certain range (para. 0003) and therefore the light emitting components are constituted of compoenents with wavelength from 500 nm or longer in order to not cause degradation (para. 0037-0038 and 0041).

Re claim 5:  The combination of Okabe and Nanno discloses : Okabe discloses a method of  forming by ink-jet printing (para. 0110) an organic electroluminescent element (Abstract) which includes forming an anode 2, a luminescent layer 5, and a cathode 9, the light emission layer on the anode, and forming the  cathode on the light emission layer (para. 0135 and Fig. 1), the method of forming is an ink-jet method.   Okabe  also discloses controlling the wavelength (para. 0114-0115), which is a disclosure of adjusting the color temperature, as is well known in the art that the wavelength range affects the color temperature.
Okabe does not explicitly state the disclosed range of wave lengths for the step before the second electrode forming.
Nanno, in the same field of endeavor of organic light emitting device manufacture (Abstract), discloses that ink for the light emitting layer degrades when exposed to light with a wavelength range below a certain range (para. 0003) and therefore the light emitting components are constituted of compoenents with wavelength from 500 nm or longer in order to not cause degradation (para. 0037-0038 and 0041).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Nanno with the method disclosed by Okabe in order to obtain the benefit disclosed by Nanno of the ink not degrading.


s 2 and 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Okabe (US 2012/0037894 A1) in view of Nanno et al (US 2017/0229680 A1)(“Nanno”) as applied to claims 1 and 3 above, and further in view of Yokoyama et al (US 5,378,274)(“Yokoyama”).
Okabe in view of Nanno discloses the limitations of claims 1 and 3 as stated above.  Okabe in view of Nanno is silent with respect to the recited lx-hrs.
Yokoyama, in the same field of endeavor of color displays (col. 1, lines 20-28), discloses that a color containing layer for 100 hrs having been irradiated by 1,000,000 lux (col. 19, lines 56-66), which overlaps the recited range, and therefore the recited range is obvious (MPEP 2144.05).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okabe (US 2012/0037894 A1) in view of Nanno et al (US 2017/0229680 A1)(“Nanno”) as applied to claim 3 above, and further in view of Masumo (US 2005/0057154 A1).
Okabe in view of Nanno discloses the limitations of claim 3 as stated above.  Okabe in view of Nanno is silent with respect to the recited dew point.  
Masumo, in the same field of endeavor of organic electroluminescent (EL) devices (Abstract), discloses the organic light emitting layer  between the two electrodes (para. 0071) is formed in dry air  and a dew point of -80 degrees(para.  0089-0091 and para. 0100) before forming the second electrode to prevent exterior air (para. 0071 and 0091).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Masumo with the method disclosed by Okabe in view of Nanno in order to obtain the benefit of protecting the organic light emitting layer as disclosed by Masumo.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okabe (US 2012/0037894 A1) in view of Nanno et al (US 2017/0229680 A1)(“Nanno”) as applied to claim 3 above, and further in view of Masumo (US 2005/0057154 A1).
Okabe in view of Nanno discloses the limitations of claim 3 as stated above.  Okabe in view of Nanno is silent with respect to the recited atmosphere.  
Masumo, in the same field of endeavor of organic electroluminescent (EL) devices (Abstract), discloses the organic light emitting layer  between the two electrodes (para. 0071) is formed in dry air (para.  0089-0091) before forming the second electrode to prevent exterior air (para. 0071 and 0091).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Masumo with the method disclosed by Okabe in view of Nanno in order to obtain the benefit of protecting the organic light emitting layer as disclosed by Masumo.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okabe (US 2012/0037894 A1) in view of Nanno et al (US 2017/0229680 A1)(“Nanno”) as applied to claim 5 above, and further in view of Masumo (US 2005/0057154 A1).
Okabe in view of Nanno discloses the limitations of claim 5 as stated above.  Okabe in view of Nanno is silent with respect to the recited dew point.  
Masumo, in the same field of endeavor of organic electroluminescent (EL) devices (Abstract), discloses the organic light emitting layer  between the two electrodes (para. 0071) is formed in dry air  and a dew point of -80 degrees(para.  0089-0091 and para. 0100) before forming the second electrode to prevent exterior air (para. 0071 and 0091).
.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okabe (US 2012/0037894 A1) in view of Nanno et al (US 2017/0229680 A1)(“Nanno”) as applied to claim 5 above, and further in view of Masumo (US 2005/0057154 A1).
Okabe in view of Nanno discloses the limitations of claim 5 as stated above.  Okabe in view of Nanno is silent with respect to the recited atmosphere.  
Masumo, in the same field of endeavor of organic electroluminescent (EL) devices (Abstract), discloses the organic light emitting layer  between the two electrodes (para. 0071) is formed in dry air (para.  0089-0091) before forming the second electrode to prevent exterior air (para. 0071 and 0091).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Masumo with the method disclosed by Okabe in view of Nanno in order to obtain the benefit of protecting the organic light emitting layer as disclosed by Masumo.


The prior art of record not relied upon is considered relevant to applicant’s disclosure.
 Toda et al (US 2012/0267652 A1)(“Toda”) 
Toda discloses a method of adjusting color temperature including forming an anode 12, forming a light emission layer 14 on the anode, and forming a cathode on the light emission layer (para. 0019 and Fig. 1),   Toda also discloses controlling the color temperature (para. 0033-0037).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARIDAD EVERHART/Primary Examiner, Art Unit 2895